Citation Nr: 0825339	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  04-16 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The veteran had active military service from January 1968 to 
January 1971.

These matters come to the Board of Veterans' Appeals (Board) 
following a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  In June 2007, the Board remanded the veteran's 
claims to the Appeals Management Center (AMC) for additional 
development.  Following further development of the record, 
the AMC continued to deny the veteran's claims and returned 
these matters to the Board.  


FINDINGS OF FACT

Neither tinnitus nor hearing loss is attributable to the 
veteran's military service; sensorineural hearing loss was 
not manifested within one year of the veteran's separation 
from military service.  


CONCLUSIONS OF LAW

1.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board notes that, effective May 30, 2008, VA revised 
38 C.F.R. § 3.159 (2007).  See 73 Fed. Reg. 23353-23356 
(April 30, 2008).  In particular, the amended regulation 
removes the third sentence of 38 C.F.R. § 3.159(b)(1) which 
states that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Additionally, the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1) is changed to read, "The information and 
evidence that the claimant is informed that the claimant is 
to provide must be provided within one year of the date of 
the notice."  The amended regulation also adds a new 
paragraph, (b)(3), to 38 C.F.R. § 3.159 which states that no 
duty to provide section 38 U.S.C.A. § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  The amendments to 38 C.F.R. § 3.159 apply to 
all applications for benefits pending before VA on, or filed 
after, May 30, 2008.  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claims 
on appeal has been accomplished.  Through notice letters in 
April 2003, March 2004, and July 2007, the veteran received 
notice of the information and evidence needed to substantiate 
his claims.  Thereafter, the veteran was afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has been afforded ample opportunity to submit 
information and/or evidence needed to substantiate his 
claims.  

The Board also finds that the above notice letters satisfy 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the veteran was 
notified that the agency of original jurisdiction (AOJ) was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The veteran was requested to identify any medical 
providers from whom he wanted the AOJ to obtain and consider 
evidence.  The veteran was also requested to submit evidence 
in his possession in support of his claims.  Furthermore, in 
the July 2007 notice letter, the AOJ provided the veteran 
notice on effective date and disability rating elements.  See 
e. g., Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Also as regards to VA's notice requirements, the notice 
should inform the veteran of:  (1) the evidence that is 
needed to substantiate the claim, (2) the evidence, if any, 
to be obtained by VA, and (3) the evidence, if any, to be 
provided by the claimant.  38 C.F.R. § 3.159.  As indicated 
above, these requirements have been met in this case.  
Therefore, while the complete notice required by the VCAA was 
not provided prior to the initial adjudication of the 
veteran's claim, the Board finds that, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Nothing about the evidence or any response to any 
late notice or piecemeal notice in this case suggests that 
the veteran's claims must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  Here, following the 
issuance of the most recent notice letter in July 2007, the 
veteran's claims were re-adjudicated in March 2008.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal.  Here, the veteran's service treatment records have 
been associated with the claims file as have relevant post-
service VA medical records.  Furthermore, a VA medical 
examination was afforded the veteran and the examiner, in a 
subsequent addendum, provided a medical opinion regarding the 
etiology of the veteran's tinnitus and hearing loss.  
Otherwise, neither the veteran nor his representative has 
alleged that there are any outstanding medical records 
probative of the veteran's claims that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Impaired hearing will be considered to be a disability for VA 
service connection purposes when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores are less than 94 percent.  
38 C.F.R. § 3.385.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

With respect to in-service noise exposure, the veteran, 
through his representative, has contended that his current 
tinnitus and hearing loss began during combat service in 
Vietnam, to include an event in which a bridge blew up 
directly in front of him.  The veteran has also submitted a 
statement, dated in July 2007, in which he reports that he 
was treated for a high fever in service and that since that 
time he has had problems with his hearing.  The veteran has 
not contended that he was diagnosed or actually treated in 
service for tinnitus or hearing loss.  

A review of the veteran's service treatment records does not 
reflect complaints, diagnoses, or treatment for tinnitus or 
hearing loss.  At the time of separation from service in 
January 1971, a Report of Medical History reflects that the 
veteran checked the box "NO" when asked if he had ever had 
or did he have at the time "ear, nose, or throat trouble," 
or "hearing loss."  During a separation medical examination 
that same month, January 1971, clinical evaluation of the 
veteran's ears was reported as normal.  An audiological 
examination revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
No 
report
10
LEFT
10
10
10
No 
report
10

The Board notes that the veteran is competent to provide 
testimony concerning factual matters of which he has first 
hand knowledge (i.e., experiencing tinnitus and hearing loss 
either in service or after service).  See Barr v. Nicholson, 
21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. 
App. 362 (2005).  However, the veteran is not competent to 
say that his tinnitus or any loss of hearing acuity 
experienced in service was a result of acoustic trauma or was 
of a chronic nature to which current disability may be 
attributed.  With respect to hearing loss, notwithstanding 
the lack of any diagnosis or treatment in service, the 
absence of in-service evidence of hearing loss is not fatal 
to a claim for service connection.  See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  Evidence of a current hearing 
loss disability (i.e., one meeting the requirements of 
section 3.385, as noted above) and a medically sound basis 
for attributing such disability to service may serve as a 
basis for a grant of service connection for hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The relevant post-service medical evidence reflects a report 
of May 2003 VA general medical examination.  The examiner 
noted the veteran's reported history of having tinnitus as 
well as hearing loss in both ears for the last several years.  
In a report of May 2003 VA audiological examination, the 
examiner noted the veteran's reported history of tinnitus and 
hearing loss beginning 9 to 10 years previously.  
Audiological testing revealed hearing loss bilaterally that 
met VA requirements for impaired hearing under 38 C.F.R. 
§ 3.385.  The examiner's diagnosis was mild to moderate 
sensorineural hearing loss bilaterally.  Thereafter, in a 
June 2003 VA otolaryngology clinic note, the veteran was 
noted to report an eight-year history of tinnitus and hearing 
loss.  The diagnosis was sensorineural hearing loss with 
tinnitus.  

Subsequently, in a February 2005 addendum to her report of 
May 2003 VA audiological examination, the VA examiner noted 
that she had reviewed the veteran's claims file.  The 
addendum reflected a reporting of the veteran's relevant 
service and post-service medical history.  The examiner 
opined that the veteran's audiological examination at 
separation reflected normal hearing bilaterally.  
Furthermore, there was no medical documentation to support 
the veteran's claim that the onset of his tinnitus was in 
service.  The examiner concluded that the veteran's tinnitus 
and hearing loss were not likely due to military service.  

In this case, as noted above, the medical evidence 
demonstrates that the veteran has been diagnosed with 
tinnitus and does have hearing loss that meets the 
requirements of 38 C.F.R. § 3.385.  However, the only 
competent medical opinion on the relationship between the 
veteran's current tinnitus or hearing loss and his period of 
service was to the effect that the veteran's tinnitus and 
hearing loss were both not related to service.  There is 
absent from the record competent evidence linking any current 
tinnitus or hearing loss to the veteran's period of service, 
or, as for sensorineural hearing loss, within one year of 
service.  No medical professional provides findings or 
opinions to that effect, and neither the veteran nor his 
representative has presented or alluded to the existence of 
any such medical evidence or opinion.  Here, in particular, 
there is a lack of medical evidence that any loss of hearing 
acuity shortly after service was of a chronic sensorineural 
type or otherwise related to military service.  See 38 C.F.R. 
§§ 3.307, 3.309.  

Thus, in this case, the only competent medical evidence of 
record weighs against the veteran's claims.  In so finding, 
the Board notes that the VA examiner's opinion was based on a 
review of the claims file, the veteran's reported history, 
and a clinical evaluation.  Furthermore, as a layperson 
without the appropriate medical training and expertise, the 
veteran is simply not competent to provide a probative 
opinion on a medical matter, such as whether there exists a 
medical nexus between any current disability and service.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board does not question that the veteran was exposed to 
noise during service.  As noted above, the veteran is 
competent to report being exposed to noise in service.  
Nevertheless, under the circumstances-given the lack of 
objective evidence of tinnitus and hearing loss until many 
years after service and the uncontradicted medical opinion 
from the VA examiner-the Board concludes that the greater 
weight of the evidence is against the claims.  Service 
connection for tinnitus and for hearing loss is therefore not 
warranted.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence 
weighs against the claims, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for tinnitus is denied.

Service connection for hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


